Citation Nr: 0324875	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral foot injuries.

2.  Entitlement to service connection for residuals of 
bilateral leg injuries.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1945 to July 1946, from October 1948 to August 1952, 
and from November 1952 to February 1953.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
October 1999 and August 2001 rating decisions by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  In 
April 2003, the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record.  

It is significant to note that a May 1959 rating decision, in 
pertinent part, denied service connection for a nervous 
disorder and a right great toe disability and that an April 
1966 rating decision denied service connection for residuals 
of ingrown right and left great toenails.  Although in 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a determination as to whether new 
and material evidence had been presented is required when a 
claim has been previously disallowed based upon the same 
factual basis, the present issue on appeal involves a claim 
for residuals of injuries to the feet as opposed to the great 
toes and is considered a new claim.  In addition, a claim 
based on the diagnosis of a new mental disorder, such as the 
present claim for PTSD, is a new claim when that disorder had 
not been diagnosed and considered at the time of the prior 
notice of disagreement.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996).  Therefore, the issues listed on the 
title page of this decision have been properly developed for 
appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to have any residuals of 
bilateral foot injuries.

2.  The veteran is not shown to have any residuals of 
bilateral leg injuries.

3.  The veteran is not shown to have a diagnosis of PTSD.
CONCLUSIONS OF LAW

1.  Service connection for residuals of bilateral foot 
injuries is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Service connection for residuals of bilateral leg 
injuries is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA and how it applied to his claims by 
correspondence dated in January 2001 and February 2002.  The 
RO also advised the veteran of the evidence necessary to 
substantiate his claims by various documents during the 
course of this appeal.  These documents (and particularly the 
February 2002 VCAA notice) adequately notified him of the 
evidence necessary to substantiate the matters on appeal and 
of the action to be taken by VA.  As the veteran has been 
kept apprised of what he must show to prevail in his claims, 
what information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran underwent a VA compensation examination pertinent to 
his claims in July 2002.  The Board finds the available 
medical evidence is sufficient for an appellate determination 
of the issues addressed in this decision.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  
Section 4.125(a) of 38 C.F.R. incorporates the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service medical records are negative for diagnosis or 
treatment for leg or foot injuries other than for ingrown 
toenails.  The veteran's February 1953 separation examination 
revealed a normal clinical evaluation of the feet and lower 
extremities.  The report also recommended discharge due to a 
schizoid personality disorder.  A September 1988 civil 
service examination revealed normal lower extremities and 
mental health.  In his September 1988 report of medical 
history the veteran denied lameness, foot trouble, or nervous 
trouble of any sort.  In statements and personal hearing 
testimony in support of his claims the veteran asserted a 
belief that he had present residuals of leg and feet injuries 
incurred during a beach landing in active service.  He 
reported, in essence, that after service he had self-treated 
the disorders.  
VA medical records dated in October 2001 and March 2002 show 
the veteran was treated for hallux onchomycosis without 
opinion as to etiology.  VA examination in July 2002 revealed 
no present leg or feet disorders.  The examiner noted the 
veteran's legs and feet were entirely normal and demonstrated 
no tenderness to pressure or squeeze.  A July 2002 VA 
psychiatric examiner noted there was no evidence of a present 
psychiatric Axis I disorder.  

Competent (medical) evidence establishes that the veteran has 
no present residuals of bilateral foot or leg injuries and 
that PTSD is not diagnosed.  The only evidence of any 
residuals of bilateral foot or leg injuries or PTSD is in the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The threshold requirement for establishing 
service connection, a medical diagnosis of the disability for 
which service connection is claimed, is not met.  The 
preponderance of the evidence is against the veteran's 
claims; service connection for the claimed disorders is not 
warranted.


ORDER

Service connection for residuals of bilateral foot injuries 
is denied.

Service connection for residuals of bilateral leg injuries is 
denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 

